Petition for Writ of Mandamus Denied, Motion for Emergency Relief Denied
as Moot, and Memorandum Opinion filed October 9, 2014.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-14-00802-CR
                                NO. 14-14-00803-CR
                                NO. 14-14-00804-CR



         IN RE TIFFANY DAVIS AND NAYAJAH DAVIS, Relators


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                            262nd District Court
                            Harris County, Texas
              Trial Court Cause Nos. 1412474, 1412475, 1412476

                         MEMORANDUM OPINION

      On October 7, 2014, relators Tiffany Davis and Nayajah Davis filed a
petition for writ of mandamus in this court. See Tex. Gov’t Code § 22.221; see also
Tex. R. App. P. 52. In the petition, relators ask this court to compel the Honorable
Denise Bradley, presiding judge of the 262nd District Court of Harris County, to
vacate a purported order granting a motion to quash a subpoena duces tecum filed
by real party in interest Harris County Precinct One Constable’s Office. Also on
October 7, 2014, relators filed a motion for emergency relief, asking this court to
stay the trial scheduled in the underlying proceedings pending this court’s
consideration of relators’ petition.

      Relators have not satisfied their burden to demonstrate entitlement to
mandamus relief. Accordingly, we deny relators’ petition for writ of mandamus.
We also deny as moot relators’ motion for emergency relief.




                                       PER CURIAM

Panel consists of Justices McCally, Brown, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2